DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Douglas P. Mueller on February 15, 2022.
The application has been amended as follows: 
Claim 13 has been canceled.

The following is an examiner’s statement of reasons for allowance:
The objection to claims 1, 3-6, and 8-12 is withdrawn following the applicant’s amendment to claim 1.
The rejection of claims 1, 3-6, and 8-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn following the applicant’s amendment to claim 1.
Asakawa et al. (US 2018/0183034) teach an electrolytic solution comprising lithium bis(fluorosulfonyl)amide in an amount of 5 mol/kg and a solvent including acetonitrile (par.0177).
Asakawa et al. fail to teach the electrolyte composition in claim 1.
There are no prior art teachings that would motivate one of ordinary skill to modify Asakawa et al. and obtain the electrolyte composition in claim 1 of the instant application.

Claims 2, 7, and 13 have been canceled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ANCA EOFF/Primary Examiner, Art Unit 1722